EXHIBIT 10.24

 

Sam Caster

Chairman and Chief Executive Officer

Direct Dial: 972.471.725D

Email: scaster@mannatech.corn

 

March 7, 2005

 

 

 

Dr. H. Reg McDaniel

 

RE: Renewal of the Confidentiality and Non-Compete Agreement dated February 1,
2004 (“Confidentiality Agreement”) and the First Amendment to the Agreement
dated March 3, 2004 (“2004 Amendment”), collectively, the “2004 Agreement”.

 

Dear Dr. Reg,

 

Under the terms and conditions of this Letter Agreement, the Company has
determined that it is in its best interests to renew the 2004 Agreement for an
additional one (1) year period. All other terms of the 2004 Agreement shall
remain in full force and effect with the following amendment at paragraph 13:

 

13. Term.

 

This Agreement commences on February 1, 2005, subject to the terms and
conditions of this Agreement and continues in full force and effect for one (1)
year and will expire on January 31, 2006 (“Initial Term”). Mannatech has the
option to renew this Agreement for a further one (1) year term on the same terms
and conditions, such option to be exercisable by notice in writing by Mannatech
given not less than one (1) month prior to the expiration of the Initial Term

 

Please execute and return an original of this letter promptly and add your copy
to your records.

 

Very truly yours,

 

/s/ Sam Caster

Sam Caster

Chairman & Chief

Executive Officer of

Mannatech, Inc.

 

ACCEPTED AND AGREED:

/s/ H. Regninald McDaniel         

H. Reginald McDaniel

 

Cc: Stephen Fenstermacher

Cindy Marr